ITEMID: 001-100461
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF VASILCHENKO v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible (Article 35-3-b - No significant disadvantage);No violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 4. The applicant was born in 1959 and lives in Rostov-on-Don.
5. The applicant is a Russian Army colonel.
6. In September 1998 he was removed from his post.
7. On 2 October 1998 the applicant brought proceedings against his commanding officer claiming reinstatement, payment of salary and service-related benefits, and compensation of non-pecuniary damage sustained as a result of his removal.
8. On 26 October 1998 the Military Court of Rostov Garrison (“the Garrison Court”) dismissed his claims; the judgment was upheld on appeal.
9. In January 1999 a military disciplinary commission issued an appraisal report in respect of the applicant. The commission found that the applicant's performance was unsatisfactory. On this basis in March 1999 he was transferred from active military service to the reserve.
10. On 20 April 1999 the applicant challenged the transfer in court, but to no avail. On 10 November 1999 the Garrison Court dismissed his claim; the judgment was upheld on appeal.
11. On 27 April 2001 president of the Military Chamber of the Supreme Court of Russia granted the applicant's application for supervisory review and brought an extraordinary appeal against the above court decisions.
12. On 22 May 2001 the Military Chamber of the Supreme Court quashed the impugned decisions and remitted the cases for fresh examination.
13. On an unspecified date the Garrison Court joined the above cases.
14. On 21 January 2002 the Garrison Court granted the applicant's claims in part. It quashed the respective decisions of the applicant's superior officers and the appraisal report, reinstated him in his former post and awarded him non-pecuniary damages in the amount of 1,000 Russian roubles (RUB), to be recovered from the Ministry of Defence, and RUB 500 to be recovered from the Chief of the Headquarters of the North-Caucasus Military Command. The claims for pecuniary damages were rejected.
15. On 8 May 2002 the appeal court set aside the judgment in the part concerning rejection of the claims for pecuniary damages and required a new hearing. The remainder of the judgment was upheld.
16. On 27 September 2002 the Garrison Court issued a writ of execution in respect of the part of the judgment that had entered into force and forwarded it to the bailiff service of the Oktyabrskiy District of RostovonDon.
17. On 30 January 2003 the applicant was reinstated in his post. The damages in the amount of RUB 1,500 awarded by the judgment of 21 January 2002 remained unpaid.
18. On 19 June 2003 the Garrison Court granted the applicant's claims in part, awarding him RUB 650,510. However, on 11 February 2004 the appeal court overturned this judgment on procedural grounds and ordered the case for re-examination.
19. On 8 April 2004 the Garrison Court granted most of the applicant's claims. The court awarded him RUB 776,247 covering his salary, legal expenses and various service-related benefits due for the period of his necessary absence from work, in particular, compensation for clothing, food ration, sanatoria treatment and a lump-sum premium for 1997.
20. The court also found that the applicant's reinstatement ordered by the judgment of 21 January 2002 had been carried out with a significant delay, and that the applicant had not received RUB 1,500 awarded by the court in compensation of non-pecuniary damage. The applicant was awarded RUB 5,000 as compensation for the delayed enforcement.
21. This judgment was upheld on appeal by the Military Court of North Caucasus Command on 4 August 2004.
22. On 9 April 2004 the applicant received RUB 1,000 due to him under the decision of 21 January 2002. The award of RUB 500 remained unpaid.
23. On 30 August and 1 November 2004 the applicant received the amounts awarded to him by the court judgment of 8 April 2004.
24. The applicant brought proceedings claiming index-linking of the amounts paid to him with a delay.
25. On 28 January 2005 the Garrison Court granted his claims in part, awarding him RUB 2,750 as inflation losses resulted from the delay in the enforcement of the judgments of 21 January 2002 and 8 April 2004. However, without giving any specific reasons the court rejected the applicant's claim in the part concerning the failure to pay him RUB 500.
26. On 25 May 2005 the Military Court of North Caucasus Command upheld the judgment on appeal.
27. On 19 July 2005 the applicant received the amount awarded to him by the judgment of 28 January 2005. It appears that the applicant has not received the award of RUB 500 to date.
28. Federal Law № 68-ФЗ of 30 April 2010 (in force as of 4 May 2010) provides that in case of a violation of the right to trial within a reasonable time or of the right to enforcement of a final judgment, the Russian citizens are entitled to seek compensation of the non-pecuniary damage. Federal Law № 69-ФЗ adopted on the same day introduced the pertinent changes in the Russian legislation.
29. Section 6.2 of the Federal Law № 68-ФЗ provides that everyone who has a pending application before the European Court of Human Rights concerning a complaint of the nature described in the law has six months to bring the complaint to the domestic courts.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
